DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amendment filed on 08/02/22.
Claims 1, 4, 11, 12, 15, 17, and 18 are amended;
Claims 3, 9-10, 14, and 20 are canceled;
Claims 21-22 are newly added; and
Claims 1, 2, 4-8, 11-13, 15-19, 21, and 22 are currently pending.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-8, 11-13, 15-19, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner notes that the Office Action is made Final necessitated by amendment because claim 1 now includes all of limitations of claim 3 which were previously recited in an alternate form.
Regarding claim 1, the Applicant argues that Wang does not explicitly teach or suggest that Wang’s phase-matching layer has a thickness as claimed from about 40 nm to about 110 nm; instead, Wang explicitly teaches a thickness of 71 nm for a phase matching layer (see mid paragraph on page 7 of 08/02/22 Remarks).
The Examiner disagrees. Contrary to the Applicant’s argument, Wang teaches the claimed range because Wang’s teaching of the phase matching layer having a thickness of 71 nm falls within the claimed range of about 40 nm to about 100 nm. Therefore, the argument is moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 11-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (WO00/79599A1) in view of MATSUOKA (JP09-102630A) (machine translation is provided).
Regarding claim 1, WANG discloses a vertical cavity surface emitting laser (VCSEL) (500, FIG. 5, col. 7 lines 26-27) comprising: 
a substrate (501, FIG. 5, col. 8 lines 3-4) configured for laser light having an emission wavelength to pass therethrough; 
a first mirror (502, FIG. 5, col. 8 lines 3-4) stack between an active region (504, FIG. 5, col. 8 lines 14-15) and the substrate; and 
a reflective end (a top end of the VCSEL 500 comprising 507/508, FIG. 5) configured to reflect the laser light toward the substrate, wherein the active region is between the first mirror stack and the reflective end (504 is between the reflective end and 502, FIG. 5), and the reflective end includes: 
a phase matching layer (507, FIG. 5, col. 8 lines 30-31) with a phase matching layer thickness from about 40 nm to about 110 nm (507 has a thickness of 71 nm, col. 8 lines 30-31); and 
a first metal layer of a first metal (a Ti layer of Ti/Au 508, FIG. 5, col. 9 lines 1-2) with a first metal layer thickness (the Ti layer inherently has a thickness), wherein the phase matching layer is between the active region and the first metal layer (507 is between 508/504, FIG. 5), and 
at least one second metal layer (an Au layer of Ti/Au 508, FIG. 5, col. 9 lines 1-2) each of a second metal different from the first metal, wherein the first metal layer is between the phase matching layer and the at least one second metal layer (Ti/Au notation suggests that the Ti layer being a first layer of Ti/Au 508 and the Au layer being a second layer of Ti/Au 508 which is disposed on the first layer; therefore, the Ti layer is between the phase matching layer 507 and the Au layer, FIG. 5),
wherein the phase matching layer thickness and first metal layer thickness have a combined thickness (507/508 inherently have a combined thickness) for the reflective end selected to have a reflectivity of at least a predetermined reflectivity threshold for the emission wavelength (507/508 inherently has a predetermined reflectivity threshold for the emission wavelength of the VCSEL 500).
WANG does not disclose the Ti layer has a thickness from about 5 nm to about 110 nm.
MATSUOKA discloses a semiconductor surface emitting laser (FIG. 7) comprising a Ti/Au electrode (46, FIG. 7), wherein the Ti/Au electrode includes a titanium film having a thickness of 30 nm and a gold film having a thickness of 400 nm ([0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first metal layer thickness of WANG with a thickness of 30 nm as taught by MATSUOKA in order to maximize adhesion strength to the phase matching layer.
Regarding claim 2, the combination has disclosed the VCSEL outlined in the rejection to claim 1 above except the predetermined reflectivity threshold is at least about 0.99825. The Examiner notes that it is known in the art to select materials for both the phase matching layer and the first metal reflector to have high reflectivity so to achieve a high predetermined reflectivity threshold. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select high reflectivity materials for the phase matching layer and the first metal layer of the combination so that the predetermined reflectivity threshold is at least about 0.99825 in order to maximize gain by maximizing reflectivity in the reflective end for the emission wavelength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 4, WANG discloses the phase matching layer is GaAs or AlGaAs; or the first metal layer is Ti, W, Cr, Pt or TiW (508 comprises a Ti/Au layer structure which contains a first Ti layer and a second Au layer, col. 9 lines 1-2).
Regarding claim 5, WANG discloses the first metal layer is devoid of an aperture (508 has no aperture, FIG. 5).
Regarding claim 6, WANG discloses the phase matching layer thickness is not a quarter wavelength of the emission wavelength (507 has a thickness of 71 nm and the emission wavelength of the VCSEL is 1.3 µm, col. 8 lines 27 and 30-31; therefore, the phase matching layer thickness is not equal to a quarter wavelength or 325 nm).
Regarding claim 7, WANG discloses the phase matching layer thickness is not an odd integral multiple of a quarter wavelength of the emission wavelength (507 has a thickness of 71 nm which is not an odd integral of a quarter wavelength 325 nm, col. 8 lines 27 and 30-31).
Regarding claim 8, WANG discloses the reflective end further comprises a second mirror stack (506, FIG. 5, col. 8 lines 24-25) positioned between the active region and the phase matching layer (506 is between 507/504, FIG. 5).
Regarding claim 11, WANG discloses the phase matching layer is GaAs or AlGaAs; the first metal layer is Ti, W, Cr, Pt or TiW (the Ti layer of 508, FIG. 5); or each second metal layer is Pt, Au, or alloy thereof (the Au layer of 508, FIG. 5).
Regarding claims 12, 13, and 15-19, same rejections as applied to claims 1, 2, and 4-8 are maintained since the method claims 12, 13, and 15-19 contain substantially the same limitations as the product claims 1, 2, and 4-8.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over WANG and MATSUOKA as applied to claims 8 and 19 above, and further in view of Kim et al. (US PG Pub 2005/0243889 A1).
Regarding claims 21-22, the combination has disclosed the VCSEL and the method outlined in the rejection to claims 8 and 19 above except an isolation region positioned between the active region and the second mirror stack, the isolation region having a lateral blocking region surrounding a central conductive region. Kim discloses an isolation region (400, FIG. 2, [0030]) positioned between the active region (120, FIG. 2, [0030]) and the second mirror stack (132, FIG. 2, [0030]), the isolation region having a lateral blocking region (an oxidized region of 400, FIG. 2) surrounding a central conductive region (410, FIG. 2, [0031]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCSEL and the method of the combination with the isolation region as taught by Kim in order to obtain desired current confinement.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828